Order, entered on October 16, 1969, denying defendant’s motion for summary judgment, unanimously reversed, on the law, with $50 costs and disbursements to defendant-appellant, motion granted and complaint dismissed. Plaintiff, which failed to submit a single affidavit in opposition to defendant’s motion below, seeks an accounting, an injunction and damages, because of defendant’s alleged manufacture and sale of paper in violation of plaintiff’s contractual and property rights. The exclusive agreement, testified to by plaintiff’s president and sole stockholder, upon his pretrial *517examination, and which forms the basis of plaintiff’s claims, was oral, was not one which might be performed within one year from the making thereof, and is accordingly barred by the Statute of Frauds (General Obligations Law, § 5-701, subd. 1; Zupan v. Blumberg, 2 N Y2d 547, 552). Nor does the present complaint state a cause of action based upon any form of tortious misconduct or interference with property rights. Concur — Capozzoli, J. P., McGivern, Markewieh and Stener, JJ.